By the Court

Warner, J.
delivering the ojDinion.
[1.] It appears from the record in this case, that a rule was taken in the Court below, calling upon the Sheriff to show cause why he should not pay over to the defendants in error the balance of the money remaining in his hands, arising from the sale of certain negroes, made under attachments which had been levied thereon. The Sheriff resisted the rule, on the ground that he was entitled to retain the money in his hands for fees for dieting the negroes, claiming therefor the sum of $807 62. The defendants in error insisted that the Sheriff had been paid for keeping the negroes, by their work and labour while in his possession. . Whereupon an issue was directed by the Court, to be tried by a jury as to that fact. On the trial of that issue, the Court below charged the jury, “that if they believed, from the evidence, that the negroes worked for the Sheriff, and that the value of that labour was equal or greater than the per diem allowance for feeding, clothing, and taking care of the negroes, they ought to find for the plaintiff in the rule, and that the Sheriff was the agent of both parties, and was not in law entitled to receive more than his lawful fees, either from the sale or labour of the negroes; and, if he,retained his per diem allowance, he was bound to account for the value of their labour.” The jury found the labour of the negroes was worth the expense of keeping them. The counsel for the Sheriff moved for a new trial, on the-ground that the Court erred in its charge to the jury, which motion was overruled; whereupon the counsel for the Sheriff excepted, and now assigns the same for error in this Court. The principal point argued before us was, as to the right of the Sheriff to retain In his hands the sum charged for dieting the negroes, while in his possession under the levy, and our opinion will be confined to that question. The Sheriff is the officer of the law, which points out and defines his duty in the execution of its mandates. He is en*243titled to the compensation which the law prescribes for keeping and dieting the negroes while in his custody under the levy, but to nothing more. When the property is sold, he is entitled first to deduct his lawful fees, and then it is his duty to pay the balance over to the creditors. The fund raised from the sale of the [2.] property, in the hands of the Sheriff, is the property of the defendant, until paid over to the creditor’s lawful demands, subject, of course, to the liens created upon it by law in favour of the respective creditors. It is the defendants money which pays the Sheriff his fees. Suppose the defendant had paid the Sheriff for keeping the negroes with other money, besides that arising from the sale of the property, will it be pretended that the Sheriff would have the right to retain the amount of his fees from the creditors, and appropriate the same to his own use ? The jury had found that the Sheriff has'received, from the work and labour of the defendant’s negroes while in his possession, sufficient to indemnify him for keeping them; where is the difference, then, between payment being made to the Sheriff for keeping the negroes by the defendant in money, and payment being made to him by the use of the defendants property ? In the one case it is a payment by the defendant m cash, in the other it is a payment with his property. In either view of the question the Sheriff is paid, or the verdict of the jury is not true, which is not for a moment to be presumed. It was contended that the Sheriff was entitled to the labour and hire of the negroes, (for the record shows he hired some of them out, and received the money for their hire,) on account of the risk which he incurred by keeping them out of jail, and that the principles of humanity required the adoption of such a rule.
In reply to this argument we have only to remark, that the law points out the duties and responsibilities of Sheriffs, as well as the compensation allowed them for the performance of the same; and when they take the office upon themselves, they take it aim mere; they are the officers of the law, and can have no other compensation than the law gives them. A different construction would, in our judgment, open a door for much fraud and oppression on the part of ministerial officers. Whenever a Sheriff is unwilling to discharge the duties of the office, and incur the responsibilities incident thereto for the compensation which the law prescribes, he should resign the office to those who are.
On the score of humanity, the Sheriff is bound, at his peril, to treat all slaves, while in his custody under levy, with humanity; *244that is made a part of his duty by law, which he may not omit to perform, and we are by no means certain, that if Sheriffs were permitted to work slaves while in their possession under levy, for their own use and benefit, the principles of humanity would be advanced; certainly the interests of defendants in execution would not, if the slaves should be overworked, or injured in the meantime. The law, we think, has placed this question on the proper ground, it points out the duty of the Sheriff, and provides the compensation for the performance of such duty. In this case, the jury having found, by their verdict, that the Sheriff is already paid, we are unanimously of the opinion he is not entitled to retain the money in his hands, and that there was no error in the charge of the Court to the jury on this branch of the case. Let the judgment of the Court below be affirmed.